A                         ,?




                     E        0     ET    GENERAL
            c.b.wm           OFTEXAS




HonorableC. 0. Uxdoch
Cc'vnt:,Attdmey, Menard County
&nard, Texas

Dear Sir:                           OpinionPC. G-3G35
                                    Be: Ccnstructic6lof Articles1970s
                                    302 and 1961Veruon~s RevisedCivil
                                    Statutes,with respectto the terms
                                    of the County Court of Menard County.

        We beg to acknowledgereceiptof your letterof January9, 1941,
submittingthe followingquestionfor our opiniont

"Pleaseadviseme in respectto this mattert On October11, 1927, the min-
utes of the Commissioners' Court show that the Commiasicnere~Court set the
term of the County Court to begin the first Monday in Januaryof each year
and to run for six weeks or until all businesshad been taken care of, and
this I presumeto have been done under Artiole 1970-302,which pertainedto
the jurisdictionand term of court of Menard County Court,but in 1929, 'coo
years later,Article1961 was amendedand it has a provisionpertainingto
the tenns of County Courts,whioh reads as follows:. . .

"Questionr-Does the term of Court, the County Court of Menard,the regular
Uern begin the first kioudayin Januaryas providedfor by Article 1970502 and
the act of the Conmissioners * Court referredto above, done on October11,
1927, or does it begin on the firstMonday in February,as prcvdedfor under
the act of 1929, Article 1961, amended?"

         Article 1970-302,concerningthe countyaourt of Menard County,con-
tains the followingprovisions

“Sec. 8.  The term of said court shall commenceon the first l&day in Janua-
ry, and on the first Nonday in May and on the first Monday in August and the
first Monday in Novemberof each year and each of said tenas shall continue
in sessionfor six weeks, or until the businessmay be disposedof; provided,
that the County Conmissioners* Court of Said countymay hereafterchangethe
terms of said courtwheneverit may be deemedneoeasaryby said Conmissicnere*
Court."

         This Act becameeffectiveJune 6, 1927.

        Prior to the Aot of 1929, referredto in your letter,Article 1961,
RevisedCivil Statutescf 1925, read as followst
HonorableC. 0. Murdoch,page 2 (O-3036)



s~he County Court shall hold at least four terms for both civil and orin&
nal businessannually,and such other teme each year as may be fixed by
the CormnissionerstCourt. After having fixed the times and number of the
terms of a County Court they shallnot change the same until the expiration
of one year. Until or unless otherwiseprovided,the tew of the County
Court shallbe held on the first Monday in February,Xay, August and Novem-
ber, and may remain in sessionthree weeks."

        Article 1962, RevisedCivil Statutes,1925, readst

"The Comr,.issioners*
                    Court may, at a regularterm thereof,by an order enter-
ed upon its records,providefor more terms of the CouutgCourt for the trans-
action of civil, criminaland probatebusiness,and fix the times at which
each of the four term requiredby the~Constitution, and the terms axoeeding
four, if any, shallbe held, not to exceed six annually,and may fid the
length of eachterm. men the number of the terms of the Couuty Courthave
been fixed,'theCourt shall not changethe order before the year from the date
of entry of the originalorder fixing such terms."

        As you point out, A+d.ele1961 was amendedby the Acts of 1929, of
the 4lst Legislature,First CalkedSession,page 107, chapter48, Section2.
The captionof this Act reads'asfollowst

cAn Act to providethat all citationsand noticesissuedby the County Court
on applicationsfor the probateof a writtenwill or for lettersof a-is+
tt%tiOn,or an appliOatiOnfor the appointientOf a guardian,shall be rem-
able to the court from which issuedon the first Monday after the sewice is
perfected,and said returnabledate shall constitutethe tens of the probate
court for action on said application;providingthat the time be gixed for
serviceof citations;amendingArticle 1961 of the Revised Civil Statutesof
1925 80 as to providethat the probatecourt shall be open at all tties for
the transaotionof probatebusiness;amendingArticle 1965 so as to provide,
that the probateminues shall be approvedby the presidingjudge every thirty
(30) days; repealingArticle 1967 of the RevisedCivil Statutesfor 1925, and
all other laws in conflictwith this Aot; and declaringan emergenoy."

         Section2 of this Act reads as follows,

"ThatArtiole 1961 of the RevisedCivil 8tatutesfor 1925 be emendedso that
the asme shall hereafterread as followst

"'Article1961. The County Court shall hold at hast four terms for both
civil and criminalbusinessannually,and such otherterms each year as may
be fixed by the Comissioners~Court. After having fixed the times of and
number of the terms of a County Court they shall not change the same until
the expirationof one year.  Until, or unless othezwise,provlded,  the term
of the CountyCourt shallbe held on the first Monday in February,May,
August and Bovsmber,and may remain in session three weeks; providedsaid
court shallbe open at all times for the transactionof probatebusiness."
HonorableC. 0. Murdoch,page 3 (O-3035)



         Itwlll be observedthat the captionof the Act gives notice that
Article 1961 is to be amendedonly in one respect,that is, so as to pro-
vide that the probatecourt shall bc open at all times for the transaction
of probatebusine6s. As a matter of fact, the only changemade by the Leg-
islaturein the terminologyof such Article is containedin the provisoap-
pendedto the last sentencethereof,as followst

'providedsaid court shall be open at all times for +heWansaotion of pro-
bate business.*

         As a matter of fact, and of law, the emendmentin 1929 to Article
1961, with respectto all othermatters save that containedin t$e proviso
referredto above,merely continuedin full for ce and effect the provision6
of Artiale1961 as they had thcregoforeexisted. In truth,the captionof
the bill would supportno other actionby the Legislaturerespectinga
change in Article 1961 as it existedprior to the time of the passageof the
Act of 1929, 6ave that changewhich the Legislaturemade by the insertionof
the proviso,for the captiongivesnotice that the changemade by the provi-
so is the only changethat is to be made in said Articleby said bill.

         It followsthat the amendmentin 1929 of Article1S61 couldnot
have the effect of changingthe time for holdingthe tens6 of the County
Court,of Menard Countyfrom that theretoforefixed by the Commissioners'
Court under the authorityof existinglaws.
                                                Your6 very truly

                                         ATTORNEY   GENERALOF TEXAS


                                               By ,f6/R-W. Fairchild

                                                    R. W. Fairchild.
RMFtEFtegm                                                Assistmt

APPROVEDFEB 21, 1941
/*/ Gerald C. ldann
ATTORREYGEEERALOFTEEA3